NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAKAH INDIAN TRIBE,                             No.    18-35369

                Plaintiff-Appellee,             D.C. No. 2:09-sp-00001-RSM

 v.
                                                MEMORANDUM*
QUILEUTE INDIAN TRIBE; QUINAULT
INDIAN NATION,

                Defendants-Appellants,

HOH INDIAN TRIBE; et al.,

                Real Parties in Interest.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                          Submitted September 27, 2019**
                             San Francisco, California

Before: HAWKINS, McKEOWN, and NGUYEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We remanded this case to the district court to redraw the western boundaries

of the ocean Usual and Accustomed Grounds and Stations (“U&A”) for the

Quileute and Quinault tribes. The facts are familiar to the parties, and detailed in

our earlier opinion, so we do not repeat them here. See Makah Indian Tribe v.

Quileute Indian Tribe, 873 F.3d 1157, 1159–60 (9th Cir. 2017).

      On remand, in redrawing the precise boundary for where the Quileute tribe

could fish, the district court started with the same northernmost point it had

previously used and drew a line forty miles west. See id. at 1167–68. But instead

of following the longitude to set the western boundary, as it did in its first

delineation, see id. at 1168, it drew a line south that was parallel to the coastline. It

did the same for the Quinault tribe, using the relevant thirty-mile boundary from

the Quinault U&A.

      We conclude that sufficient evidence supports the redrawn boundaries and

that they are fair and consistent with our previous decision. See id. at 1168. The

boundaries set by the district court capture the respective outermost points that the

Quileute and Quinault tribal fishermen would have traveled in 1855 in accordance

with the U&A, and we affirm the district court.

      AFFIRMED.




                                           2